Exhibit 10.1

CRESCENT BANK & TRUST COMPANY

OFFICER INCENTIVE PLAN

What type of plan is this?

This is a non-qualified annual cash bonus plan administered under the direction
of the Board Compensation Committee and executive management. This plan is
offered at the sole discretion of the Board Compensation Committee, and may be
amended or discontinued according to the judgment of the Board Compensation
Committee. The Board Compensation Committee reserves the right to alter any and
all features of the plan to ensure that the intent and design of the plan is
consistent with the Bank’s strategic and budget goals for the upcoming year, and
that the plan effectively adds value for the shareholders through higher profits
and growth at the Bank. All actions of the Board Compensation Committee under
this plan will be subject to ratification and approval by a majority of the full
Board of Directors. The plan is designed on an annual basis to reward
participants for producing above-average, long-term profitability for the Bank,
and for performing beyond the levels called for by normal job descriptions. If
you participate in any other year-end bonus programs, commissions or cash award
systems, you should seek guidance from executive management or your direct
supervisor on how this Officer Incentive Plan impacts any other existing
programs. If the Bank’s overall regulatory rating falls below “Satisfactory”, or
if the CAMELS composite falls below a “2”, the Board Compensation Committee, at
its discretion, can choose to suspend this incentive plan until regulatory
standing is restored to a level acceptable to the Board.

Who participates?

All officers will participate in this plan, with the exception of Mortgage
Originators, SBA Lenders and certain other Lenders that participate in separate
commission programs. Executive management may also designate certain key
non-officer employees to participate in this plan based on level of
responsibility in the Bank. Any new officers joining the Bank during a plan year
will be set up in the plan and allowed to participate after their 90 day
introductory periods on a pro-rata basis for the period employed. Any
participant leaving the Bank during a plan year will not receive any pro-rated
amounts from the plan for that year, and will have no claims on cash bonus
payments from the plan. A participant must be employed on December 31st of a
plan year to be eligible to receive any bonus payments. From time to time,
executive management may hire a new officer by negotiating a separate first year
bonus arrangement if approved by the Board Compensation Committee. In such
cases, the negotiated bonus arrangement will be substituted for this plan for
the participant’s first year of employment.

How and when will awards be paid to participants?

Awards will be determined at the close of each plan year and paid to
participants annually as soon as results can be measured, but at least by
March 31st. Awards will be treated as taxable W-2 wages to all participants in
the year received. The cash incentive expense accrued and paid by the Bank is a
tax-deductible expense to the Bank.

What amounts can be earned from the plan by participants?

Each participating officer can earn awards up to certain limits of his/her base
salary. Each participant is assigned a sliding scale percentage of base salary
along which he/she can earn awards based on performance against goals in the
plan. The sliding scale set for each participant reflects the individual’s rank
and degree of responsibility within the Bank. Each participant will be apprised
of his/her bonus potential, which may change as promotions are received or
duties change. The higher the level of responsibility in the organization, the
higher the participant’s bonus potential will be as a percentage of his/her base
salary.



--------------------------------------------------------------------------------

What specific goals are to be achieved by plan participants?

How will the goals be set and measured?

Goals will be set for the company, for each office and in many cases for
individuals. First, a menu of important bank wide goals will be set each year
that can affect everyone in the plan. Then, menus of important office-specific
goals will also be set, and individuals will be tied to their respective offices
as a team on such goals. Finally, individual performance goals may be set for
numerous participants to reward for personal production or contributions to
selected efforts.

Each factor will be weighted as part of the total award, with awards being
determined on a sliding scale relative to the level of plan achieved. The
sliding scales will be calibrated to standards satisfactory to the Board each
year. A personal grid will then be designed for each participant to specify
which factors the participant must meet, and in what proportion. Performance
against the standards will be measured periodically and communicated to
participants periodically during the year.

How will the plan be administered?

Goals and standards for the year are set for each factor based on the judgment
of executive management and the Board Compensation Committee. Goals will be
consistent with those determined for the Bank’s strategic plan and annual
budget. All elements of the incentive plan will be evaluated and updated
annually as a part of the planning process. Although the major emphasis of the
plan will always be long-term profitability, individual reward factors can be
changed from year to year to match current strategies. The Board Compensation
Committee and executive management will be responsible each year for:

 

  (1) GOALS-selecting relevant performance factors for the coming year;

 

  (2) CALIBRATION-specifying the performance levels to be achieved for various
levels of awards to be paid;

 

  (3) PARTICIPANTS-reviewing who participates in the plan and the maximum amount
which can be earned as a percentage of base salary for each participant; and

 

  (4) RESPONSIBILITIES-constructing a personal grid of performance factors for
which each participant will be held accountable for the coming year.

Any issues or disputes which may arise regarding the incentive plan will be
decided or settled by the Board Compensation Committee based on information
submitted to the Committee by executive management.

Upon recommendations from executive management, the Board Compensation Committee
may, from time to time, choose to award additional incentive amounts to one or
more participants, above those amounts indicated by the measured amounts per
plan calculations. Such adjustments will be made on a case-by-case basis at the
sole discretion of the Committee. The Committee will not decrease any
participant’s incentive award to a lesser amount than that shown by the final
plan measurement.

Post-Payment Evaluation:

It is important that the plan be evaluated on a regular basis. After every plan
year, executive management will be asked to present to the Board Compensation
Committee an assessment addressing the following questions:

 

•   What was the cost/benefit of the plan?

 

•   Were the incentive payments offset by increased profits?

 

•   How much more performance did the company get as a result of this plan?

 

•   How have profits increased?

 

•   Did the Company spend money needlessly?

 

•   Did participants understand what they needed to do to get an award?



--------------------------------------------------------------------------------

•   Did anyone whose performance NOT warranting an award receive a payout?

 

•   Did anyone whose performance warranting an award NOT receive a payout?

 

•   What do participants think of the plan?

 

•   Was the plan justifiable to stockholders in terms of improved Company
performance and profitability?

Definitions

Company Net Income - Annual net income for Crescent Banking Company.

Total Loan Portfolio Outstanding - Total gross loans outstanding at period end.

Total NPA Ratio - Loans on non-accrual plus OREO/Total outstanding loans plus
OREO.

Total Net Charge-Off Ratio - Annual gross loans charged-offs minus
recoveries/Avg loans outstanding.

County Net Income - Annual net income by county, including adjustment for
source/use of funds cost and allocation of administrative/operational costs.

County Deposit Growth - Net growth of non-interest bearing account balances by
County.

County Loan Portfolio Outstanding - Total gross loans outstanding by County at
period end.

County Past Due Ratio - Average of month end 30 day plus past due loans/loans
outstanding by County.

County Net Charge-Off Ratio - Annual gross loans charged-off minus
recoveries/Avg loans outstanding by County.

Branch Net Income - Annual net income by branch, including adjustment for
source/use of funds cost and allocation of administrative/operational costs.

Branch Deposit Growth - Budgeted net growth of non-interest bearing account
balances by Branch.

Officer’s Loan Portfolio Outstanding - Total gross loans outstanding by Officer
at period end.

Officer’s $ Loan Fee - Loan fees collected by Officer.

Officer’s Past Due Ratio - Average of month end 30 day plus past due loans/loans
outstanding by Officer.

Officer’s Net Charge-Off Ratio - Annual gross loans charged-offs minus
recoveries/Avg loans outstanding.

Officer’s Deposit - Net growth of non-interest bearing account balances by
Officer.

Intangible - Other factors including non-qualitative measures of job
performance.



--------------------------------------------------------------------------------

Attachment 1

Officer Incentive Plan

Executive Officer

Examples of payout at various plan performance levels

 

     % of Plan     % of Salary  

% of plan = % of salary paid as bonus

     85.00 %   25.00 %

% of plan = % of salary paid as bonus

     100.00 %   75.00 %

Each additional % = additional %

     1.00 %   1.00 %

Salary

   $ 170,000    

 

           Percent of
Goal Achieved     Percent of
Bonus Paid     Bonus
Earned

Company Net Income

   50.00 %   85 %   25.00 %   $ 21,250

Total Loan Portfolio

   25.00 %   85 %   25.00 %     10,625

Total NPA Ratio

   12.50 %   85 %   25.00 %     5,313

Total Charge-Off Ratio

   12.50 %   85 %   25.00 %     5,313             

Bonus Earned

         $ 42,500            Percent of
Goal Achieved     Percent of
Bonus Paid     Bonus
Earned

Company Net Income

   50.00 %   100 %   75.00 %   $ 63,750

Total Loan Portfolio

   25.00 %   100 %   75.00 %     31,875

Total NPA Ratio

   12.50 %   100 %   75.00 %     15,938

Total Charge-Off Ratio

   12.50 %   100 %   75.00 %     15,938             

Bonus Earned

         $ 127,500            Percent of
Goal Achieved     Percent of
Bonus Paid     Bonus
Earned

Company Net Income

   50.00 %   85 %   25.00 %   $ 21,250

Total Loan Portfolio

   25.00 %   100 %   75.00 %     31,875

Total NPA Ratio

   12.50 %   95 %   58.33 %     12,396

Total Charge-Off Ratio

   12.50 %   90 %   41.67 %     8,854             

Bonus Earned

         $ 74,375



--------------------------------------------------------------------------------

           Percent of
Goal Achieved     Percent of
Bonus Paid     Bonus
Earned

Company Net Income

   50.00 %   115 %   90.00 %   $ 76,500

Total Loan Portfolio

   25.00 %   100 %   75.00 %     31,875

Total NPA Ratio

   12.50 %   90 %   41.67 %     8,854

Total Charge-Off Ratio

   12.50 %   90 %   41.67 %     8,854             

Bonus Earned

         $ 126,083



--------------------------------------------------------------------------------

Attachment 2

CRESCENT BANK & TRUST COMPANY

OFFICER INCENTIVE PLAN

Payout Grid

 

           Name              Don
Boggus     Lee
Brantley     Bradley
Rutledge     Tony
Stancil     Bonnie
Boling  

FACTORS:

            

Company Net Income

   Bank wide     50.00 %   50.00 %   50.00 %   50.00 %   50.00 %

Total Loan Portfolio Outstanding

   Bank wide     25.00 %   25.00 %   25.00 %   25.00 %   25.00 %

Total NPA Ratio

   Bank wide     12.50 %   12.50 %   12.50 %   12.50 %   12.50 %

Total Net Charge-Off Ratio

   Bank wide     12.50 %   12.50 %   12.50 %   12.50 %   12.50 %

County Net Income

   County     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

County Deposit Growth

   County     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

County Loan Portfolio Outstanding

   County     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

County Past Due Ratio

   County     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

County Net Charge-Off Ratio

   County     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Branch Net Income

   Branch     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Branch Deposit Growth

   Branch     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Officer’s Loan Portfolio Outstanding

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Officer’s $ Loan Fee

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Officer’s Past Due Ratio

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Officer’s Net Charge-Off Ratio

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Officer’s Deposit

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Intangible

   For Officer     0.00 %   0.00 %   0.00 %   0.00 %   0.00 %                   
             

Total

     100.00 %   100.00 %   100.00 %   100.00 %   100.00 %                       
         

% of plan = % of salary paid as bonus

   85.00 %   25.00 %   25.00 %   25.00 %   25.00 %   25.00 %

% of plan = % of salary paid as bonus

   100.00 %   75.00 %   75.00 %   75.00 %   75.00 %   75.00 %

Each additional % = additional %

   1.00 %   1.00 %   1.00 %   1.00 %   1.00 %   1.00 %